DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15, 25, 26, 28, 35, 58, 59, 61-63, 73-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims cover antibody-drug conjugates comprising an anti-influenza antibody or antigen-binding fragment thereof conjugated to an antiviral compound.  The conjugate may have a linker moiety.
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
With regard to the recited genus of antibody-drug conjugates the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added).   There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for antibody-drug conjugates, compositions comprising the same and associated methods of treating.  However, in view of the above, the specification does not provide adequate written description of the claimed genus of conjugates. Specifically, Applicant fails to disclose any other conjugates, besides those covered by the formulas in the specification and claims, and in relation to the above, these disclosed species or subgeni do not represent the substantial variety covered by the genus of conjugates.
With regard to the functional definition of the conjugates (e.g., antiviral antibody, antiviral compound), the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. At best, it simply indicates that one should test an infinite number of compounds and antibodies to see if these moieties can perform the required function..  In this connection, the specification contains no structural or specific functional characteristics of those conjugates which comprise an antiviral antibody, linker and antiviral compound, besides those conjugates instantly disclosed.
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).
See In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).
Accordingly, the specification lacks adequate written description for the recited conjugates.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear what residues or derivatives Applicant intends to cover in claims 6, 7, 11 and 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 26, 28, 35, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170189529 (US 529).
US 529 discloses a conjugate according to claim 1, which is composed of an antibody directed against influenza (claim 1), which is conjugated to an antiviral agent (par. 208), more preferably an anti-influenza agent such as Tamiflu or Relenza.


Claim(s) 1 and 26, 28, 35, 74, 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150274812 (US 812).
US 812 discloses a conjugate of an anti-influenza virus antibody, which is an anti-hemagglutinin antibody (claims 74 and 75) and an antiviral agent. Most of the cytotoxic agents mentioned in par. 373 such as e.g. doxorubicin have antiviral properties and are thus regarded as an antiviral falling under claim 1. The conjugate can have a linker (par. 376). The conjugate can be administered together with another therapeutic agent, such as the antiviral agent oseltamivir (par. 121). 


Claim(s) 13 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of:
WO 2015/120097 (WO 097); or
WO 2016/175224 (WO 224); or
WO 2017/104691 (WO 691).
The rejected claims cover compounds based on the chemical structure of Vx-787  or baloxavir and a linker attached thereto. The documents cited below all disclose prodrugs or derivatives of baloxavir or Vx-787 that contain substituents falling under the broad definition of a linker L, a binding agent BA (claim 13) or a linker L and a reactive moiety RG (claim 58).
WO 097 discloses the ethyl ester of pimodivir, Vx-787 which also falls under the definition of claims 13 and 58.
WO 224 discloses a number of prodrugs of baloxavir, which falls under the definition of claims 13 and 58.
WO 691 teaches a number of prodrugs of baloxavir, which fall under the claim 13 and 58. Said compounds are proposed for the treatment of influenza in combination with antiinfluenza drug, preferably anti-influenza antibody.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15, 25, 26, 28, 35, 58-63, 73, 74 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/189529 (US 529) or US 2015/274812 (US 812) in view of 
WO 2015/120097 (WO 097); or
WO 2016/175224 (WO 224); or
WO 2017/104691 (WO 691);
in further view of Jain et al., Pharm Res (2015) 32:3526–3540
The primary references demonstrate that antiviral immunoconjugates with antiviral agents were known:
US 529 discloses a conjugate according to claim 1, which is composed of an antibody directed against influenza (claim 1), which is conjugated to an antiviral agent (par. 208), more preferably an anti-influenza agent such as Tamiflu or Relenza.
US 812 discloses a conjugate of an anti-influenza virus antibody, which is an anti-hemagglutinin antibody and an antiviral agent. Most of the cytotoxic agents mentioned in par. 373 such as e.g. doxorubicin have antiviral properties and are thus regarded as an antiviral falling under claim 1. The conjugate can have a linker (par. 376). The conjugate can be administered together with another therapeutic agent, such as the antiviral agent oseltamivir (par. 121). 
 WO 097, WO 224 and WO 691 disclose prodrugs or derivatives of baloxavir or Vx-787 that contain substituents falling under the broad definition of a linker L, a binding agent or a linker L and a reactive moiety RG.
The above references may not explicitly teach the linkers required by the rejected claims.  However, it is for that proposition that the examiner joins Jain, which demonstrates that the recited antibody-drug linkers were known at the time of the invention:
See Jain:

    PNG
    media_image1.png
    344
    680
    media_image1.png
    Greyscale

	In this way, those of ordinary skill could have applied the recited linkers in the manner required and in a predictable fashion for the purposes of obtaining the recited antibody-drug conjugates (ADC’s).  As outlined above, the applied references demonstrate that antiviral immunoconjugates with antiviral agents were known.  Jain is added for the proposition that the recited linkers are applicable to this process of lactic acid purification.  Specifically, Jain teaches the particular known technique of using the recited linkers in immunoconjugates was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to other immunoconjugates, such as those disclosed by the instant references, would have yielded predictable results.  Accordingly, using the recited linkers for the purposes of providing the recited ADC’s would have been prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642